Title: To James Madison from Isaac Cox Barnet, 21 September 1808
From: Barnet, Isaac Cox
To: Madison, James



Sir
Paris Septr. 21st: 1808.Rue de fleurus No. 14. faubg. St: Germain

Referring to my respects from Havre of the 11th. of which a copy precedes, I have the Satisfaction to add that the Schooner Hope put to Sea with a fair wind, on Monday the 12th. Inst: at 3 O’Clock.  Her Safe arrival in the U. S. will, I trust, precede this in full numerical course.
Confidential
This morning a Gentleman who left Madrid on the 27th. July handed me the two accompanying packets (with their duplicates) from Mr. Erving.  I hasten to profit of a conveyance to Holland (by a Mr. Lewin of New York) where I hope they may be yet in time for a vessel Said to be bound to the U. S.
If, as it is expected, the Charleston Packet Shall be permitted to Sail from Bordeaux, the others will be forwarded by that Vessel.
Mr. Erving’s last Letter to me is under date of the 26 July advising of the above mentioned Dispatches.  It came by mail, a conveyance that has since been totally interrupted and I have not had the Satisfaction of hearing of him from that time, till this morning, when the Gentleman who called with his packets (Mr. Vanderhoop of Amstm:) informed me he had seen a Mr. Misiessy (one of Mr. DeBeauharnois’ Secretaries) who told him he had met & conversed with Mr. E. Somewhere on the road this Side Madrid, tho’ he could not tell where...  Mr. Vanderhoop gave me Strong assurances of Mr. Erving’s Safety, adding that he, himself, travelled very comfortably on account of his quality of a foreigner and was well received & lodged by two different priests in Villages on the road, who declared their exception to none but french-men.  He Said that even now he should not be exposed, were he to Return to Spain, to any other danger than that of the Common Banditti, who, it was true were more numerous than formerly.  By his account, most of the members of the diplomatic corps, who retired from Madrid before the evacuation of the french army, have left their Houses & furniture & effects in Statu quo & now feel the privation.  Their fate rests upon the events of the next invading army now forming.  The Dutch Amb: is at the Waters of Barrège.  I have not informed myself concerning the other diplomatic members.  My presumption in entering into Such particulars, grows out of a State of Suspense on account of Mr. Erving’s Situation and the assurance he gives me of Mr. Vanderhoop’s being "a respectable Dutch Gentleman" whose authority & information I thus venture to quote.  I have the honor to be, With the greatest respect Sir, Your most obedient Servt.

I. Cox Barnet


P. S.  Mr. Vander. remained Some time at Barrège & Bayonne which accounts for the retard.

